United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Jersey City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1337
Issued: October 4, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 20, 2007 appellant filed a timely appeal from an October 13, 2006 decision of
the Office of Workers’ Compensation Programs, denying his request for reconsideration. The
Board also has jurisdiction to review a June 8, 2006 decision denying his claim for bilateral
carpal tunnel syndrome. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merit and nonmerit decisions.
ISSUES
The issues are: (1) whether appellant met his burden of proof in establishing that he
sustained bilateral carpal tunnel syndrome in the performance of duty causally related to factors
of his federal employment; and (2) whether the Office abused its discretion in denying his
request for reconsideration.
FACTUAL HISTORY
On April 26, 2006 appellant, then a 61-year-old information systems
coordinator/computer operator, filed an occupational disease claim alleging that he developed

bilateral carpal tunnel syndrome beginning in January 2006 because he used a computer
keyboard and mouse constantly1 in his job.
In a January 31, 2006 report, Dr. David Blady, an attending Board-certified neurologist,
stated that appellant was experiencing numbness in both hands for approximately eight months,
as well as longstanding discomfort in his neck. Appellant had been performing computer work
for many years. Dr. Blady noted that appellant’s medical history was significant for
degenerative joint disease and hypertension. He provided findings on physical examination
which included large bursae (sacs or sac-like cavities filled with fluid) at both elbows. There
were notable deformities of appellant’s digits. Dr. Blady stated:
“[Appellant’s] complaints of a sense of numbness in the second and fourth digits
of his hands bilaterally are raising a likelihood [of] carpal tunnel syndrome. He
also complains of neck discomfort and [the] possibility of a double crush injury is
a consideration as well. I note, however, that he has significant deformities of the
hands secondary to degenerative disease and the possibility that his symptoms are
related to this is raised…. [I] have arranged for … EMG/NCV [electromyogram/
nerve conduction velocity] studies in an effort to clarify the nature of his
complaints.”
On April 14, 2006 Joseph Ross, a supervisor, stated that appellant’s job required typing
brief entries into the computer system to reroute mail flow or print reports when requested.
Many functions were performed with just a few keystrokes. During a normal workday, 20 to 30
computer commands were entered. Appellant also read approximately 20 to 30 e-mail messages
per week. Mr. Ross questioned whether such limited use of the computer could have caused
appellant’s bilateral carpal tunnel syndrome.
In a May 11, 2006 report, Dr. Mark A.P. Filippone, an attending Board-certified
physiatrist, stated that appellant performed repetitive activities at work involving both upper
extremities, especially his hands, during the past 30 years. Since January 2006, appellant had
experienced numbness, tingling and pain in both hands, especially the volar aspect of his thumb,
index, middle and ring fingers and atrophy of the thenar eminence. Dr. Filippone provided
findings on physical examination and diagnosed repetitive stress disorder of both upper
extremities, including bilateral carpal tunnel syndrome. He opined that these conditions were
caused by 30 years of repetitive computer keyboarding.
On June 5, 2006 Ketan B. Modi, a supervisor, stated that appellant performed a
maximum of 24 computer moves in an average day. A normal move required 25 to 50
keystrokes and a maximum of two minutes to complete. Mr. Modi provided samples of
computer moves and photographs of appellant’s work area.
By decision dated June 8, 2006, the Office denied appellant’s claim on the grounds that
the medical evidence did not establish a causal relationship between his bilateral carpal tunnel
syndrome and his employment.

1

Appellant did not provide details as to the nature or frequency of his computer use.

2

Appellant requested reconsideration and submitted additional evidence. He stated that in
1978 he began working as a computer specialist. Appellant’s duties included using a computer
keyboard for directing mail testing programs and testing keyboards. In 1978 the computers were
slower and more typing was required. Appellant also repaired computers and handled small
parts. His duties were repetitive and involved overtime work. Appellant entered mail schemes
into the computer system which was a slow, tedious process at that time. He performed these
duties up to the present but the work proceeded at a faster pace over the course of time.
On August 1 and 23, 2006 Dr. Filippone indicated that appellant was experiencing
numbness and pain in both hands, although he was performing limited-duty work with computers
and answering the telephone. Phalen’s and Tinel’s signs were positive bilaterally. In a
September 1, 2006 report, Dr. Filippone stated that appellant was experiencing numbness and
tingling in both hands. EMG/NCV studies tests were abnormal and revealed severe bilateral
carpal tunnel syndrome. There was no evidence of cervical radiculopathy, ulnar neuropathy or
any systemic neuromuscular disease or polyneuropathy. Dr. Filippone stated that the electrical
abnormalities revealed in the EMG/NCS were directly and solely the result of appellant’s federal
employment. On September 16, 2006 he stated that appellant’s description of his duties included
repetitive use of a keyboard for directing mail, testing programs and testing keyboards and
required a lot of typing. Dr. Filippone was also in charge of repairing computers and handling
small parts. The computers were slower when he began his job with a lot of typing. He stated:
“Given the history and the clinical presentation, it is my professional medical
opinion that [appellant’s] severe bilateral carpal tunnel syndrome is the direct and
sole result of his occupational exposure for the last 30 years or so working for the
[employing establishment], repetitively doing keying on computers.”
By decision dated October 13, 2006, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted did not warrant further merit review
of the claim.2
LEGAL PRECEDENT -- ISSUE 1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
opinion evidence.3 Rationalized medical opinion evidence is medical evidence which includes a
2

Subsequent to the October 13, 2006 Office decision, appellant submitted additional evidence. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
3

Michael S. Mina, 57 ECAB ___ (Docket No. 05-1763, issued February 7, 2006).

3

physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.4
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between his claimed injury and his
employment.5 To establish a causal relationship, appellant must submit a physician’s report in
which the physician reviews the employment factors identified by appellant as causing his
condition and, taking these factors into consideration, as well as findings upon physical
examination of appellant and his medical history, state whether the employment factors caused
or aggravated appellant’s diagnosed conditions and present medical rationale in support of his
opinion.6
ANALYSIS -- ISSUE 1
Appellant alleged that he developed bilateral carpal tunnel syndrome because he used a
computer keyboard and mouse constantly in his job beginning in 1978. His duties included
using a computer keyboard for directing mail testing programs and testing keyboards. In 1978
the computers were slower and more typing was required. Appellant also repaired computers
and handled small parts and entered mail schemes into the computer system which was a slow,
tedious process.
Dr. Blady did not provide a definite diagnosis for appellant’s hand problems. He
indicated the possibility of carpal tunnel syndrome or a double crush injury. However, Dr. Blady
also noted significant deformities of appellant’s hands secondary to degenerative joint disease
and the possibility that his symptoms were related to this degenerative condition. Because he did
not make a positive diagnosis of carpal tunnel syndrome and did not opine that appellant’s hand
condition was causally related to his employment, his report is not sufficient to establish a workrelated bilateral carpal tunnel syndrome.
Dr. Filippone stated that appellant had performed repetitive work activities involving
both upper extremities during the past 30 years. Since January 2006 he had experienced
numbness, tingling and pain in both hands and atrophy of the thenar eminence. Dr. Filippone
provided findings on physical examination and diagnosed repetitive stress disorder of both upper
extremities, including bilateral carpal tunnel syndrome. He opined that these conditions were
caused by 30 years of repetitive computer keyboarding. However, his opinion on causal
relationship is not based on a complete and accurate factual background of appellant’s physical
job requirements. Appellant’s supervisors stated that his job required typing only brief entries
4

Gary J. Watling, 52 ECAB 278 (2001); Gloria J. McPherson, 51 ECAB 441 (2000).

5

Donald W. Long, 41 ECAB 142 (1989).

6

Id.

4

into the computer system and many functions were performed with just a few keystrokes.
During a normal workday a maximum of 24 computer moves were performed. A normal move
required 25 to 50 keystrokes and a maximum of two minutes to complete. The description of
appellant’s computer use by his supervisors is not consistent with his description of repetitive
computer keyboarding. His supervisors’ description is specific as to the nature and frequency of
his duties whereas appellant provided only a general description of repetitive keyboarding with
no details as to time or frequency. Consequently, Dr. Filippone’s report is of limited probative
value and is insufficient to establish that appellant’s bilateral carpal tunnel syndrome is causally
related to factors of his employment.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Federal Employees’ Compensation Act7 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation.
The Act states:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on [his] own motion or on application. The Secretary,
in accordance with the facts found on review may-(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
The Code of Federal Regulations provides that a claimant may obtain review of the
merits of the claim by: (1) showing that the Office erroneously applied or interpreted a specific
point of law; or (2) advancing a relevant legal argument not previously considered by the Office;
when an application for review of the merits of a claim does not meet at least one of these
requirements, the Office will deny the application for review without reviewing the merits of the
claim.8
ANALYSIS -- ISSUE 2
In reports dated September 1 and 16, 2006, Dr. Filippone stated that appellant was
experiencing numbness and tingling in both hands. EMG/NCV studies were abnormal and
revealed severe bilateral carpal tunnel syndrome. He noted that appellant’s description of his
duties included repetitive use of a keyboard for directing mail, testing programs and testing
keyboards. Appellant performed a lot of typing. Dr. Filippone stated his opinion that appellant’s
bilateral carpal tunnel syndrome was the direct and sole result of his 30 years of repetitive
computer keyboarding. Like Dr. Filippone’s earlier reports, these reports are based solely on the
description of work duties provided by appellant. As noted, appellant’s description of his
computer keyboarding differs from that of his supervisors who described his keyboarding as
limited in time and scope, not repetitive. As Dr. Filippone’s reports are not based on a complete
7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.608(b).

5

and accurate factual background, they do not constitute relevant and pertinent evidence not
previously considered by the Office.
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument or submit relevant and pertinent evidence not
considered previously by the Office. Therefore, the Office properly denied his request for
reconsideration.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof in establishing that he
sustained bilateral carpal tunnel syndrome in the performance of duty. The Board further finds
that the Office did not abuse its discretion in denying his request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 13 and June 8, 2006 are affirmed.
Issued: October 4, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

